FILED
                            NOT FOR PUBLICATION                             JAN 22 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 12-50249

               Plaintiff - Appellee,             D.C. No. 3:11-cr-04829-BEN

  v.
                                                 MEMORANDUM*
JOSE MANUEL DE LA TORRE-
VENTURA,

               Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Southern District of California
                    Roger T. Benitez, District Judge, Presiding

                            Submitted January 21, 2014**

Before:        CANBY, SILVERMAN, and PAEZ, Circuit Judges.

       Jose Manuel De La Torre-Ventura appeals from the district court’s judgment

and challenges his bench-trial conviction for being a deported alien found in the

United States, in violation of 8 U.S.C. § 1326. We have jurisdiction under 28


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291, and we affirm.

      De La Torre-Ventura contends that the district court violated his Sixth

Amendment right to confrontation by admitting documents from his Alien

Registration File to establish that he had been previously removed from the United

States. Each of De La Torre-Ventura’s arguments in support of this claim fail. See

United States v. Rojas-Pedroza, 716 F.3d 1253, 1267-69 (9th Cir. 2013), cert.

denied, __ S. Ct. __, 2013 WL 5965669 (Dec. 9, 2013).

      AFFIRMED.




                                         2                                      12-50249